Case 13-42757        Doc 54      Filed 04/04/19    Entered 04/04/19 15:13:34          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-42757
         Darren Nowell
         Nefertiti L Nowell
                     Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/31/2013.

         2) The plan was confirmed on 12/27/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/26/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $45,060.00.

         10) Amount of unsecured claims discharged without payment: $99,058.40.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-42757      Doc 54     Filed 04/04/19     Entered 04/04/19 15:13:34                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $80,164.00
        Less amount refunded to debtor                         $664.00

 NET RECEIPTS:                                                                                 $79,500.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $3,723.16
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $7,723.16

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal       Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 CAMBRIDGE RUN DETACHED/ATTAC Secured            938.11        938.11           938.11        938.11         0.00
 CAPITAL ONE BANK USA         Unsecured       5,315.00       4,169.18         4,169.18        705.67         0.00
 CITY OF JOLIET               Unsecured          287.00        365.23           365.23          61.82        0.00
 DELL FINANCIAL SERVICES      Unsecured       2,082.00       1,653.54         1,653.54        279.88         0.00
 ECMC                         Unsecured             NA     53,632.06        53,632.06       9,077.69         0.00
 FIRST AMERICAN BANK          Unsecured      76,944.00     77,152.05        77,152.05      13,058.66         0.00
 NICOR GAS                    Unsecured          545.00        442.09           442.09          74.83        0.00
 OCWEN LOAN SERVICING LLC     Secured        12,100.00           0.00             0.00           0.00        0.00
 OCWEN LOAN SERVICING LLC     Secured              0.00          0.00             0.00           0.00        0.00
 PAYDAY LOAN STORE            Unsecured       5,260.00         123.54           123.54          20.91        0.00
 PAYDAY LOAN STORE            Unsecured            0.00      1,482.25         1,482.25        250.88         0.00
 PAYDAY LOAN STORE            Unsecured            0.00      1,482.25         1,482.25        250.88         0.00
 PAYDAY LOAN STORE            Unsecured            0.00      1,482.25         1,482.25        250.88         0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured            0.00      1,674.69         1,674.69        283.46         0.00
 PORTFOLIO RECOVERY ASSOC     Secured        30,685.60     30,685.60        30,685.60      30,685.60    2,127.81
 PORTFOLIO RECOVERY ASSOC     Unsecured      13,113.00     10,273.38        10,273.38       1,738.86         0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       2,086.00       1,566.11         1,566.11        265.08         0.00
 CITIFINANCIAL RETAIL         Unsecured       2,541.00            NA               NA            0.00        0.00
 COMMONWEALTH EDISON          Unsecured          225.00           NA               NA            0.00        0.00
 FIRST AMERICAN BANK          Unsecured       1,000.00            NA               NA            0.00        0.00
 FOUR SEASONS                 Unsecured          496.00           NA               NA            0.00        0.00
 ILLINOIS COLLECTION SERVICE  Unsecured          185.00           NA               NA            0.00        0.00
 LOYOLA UNIV MED CENTER       Unsecured       1,705.00            NA               NA            0.00        0.00
 NRA GROUP                    Unsecured           38.00           NA               NA            0.00        0.00
 VIVINT                       Unsecured          200.00           NA               NA            0.00        0.00
 MERRY MAIDS                  Unsecured          300.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-42757      Doc 54        Filed 04/04/19    Entered 04/04/19 15:13:34                Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim        Principal       Int.
 Name                               Class    Scheduled      Asserted      Allowed         Paid          Paid
 SHORT TERM LOANS LLC            Unsecured      2,350.00            NA           NA             0.00        0.00
 TARGET                          Unsecured      1,162.00            NA           NA             0.00        0.00
 T-MOBILE                        Unsecured      1,269.00            NA           NA             0.00        0.00
 UIC                             Unsecured         875.00           NA           NA             0.00        0.00
 EDUCATION UNIV OF ROCHESTER     Unsecured      1,281.00            NA           NA             0.00        0.00
 NORTH AMERICAN CREDIT SERVICE   Unsecured         330.00           NA           NA             0.00        0.00
 US DEPARTMENT OF EDUCATION      Unsecured     71,857.00     67,043.56     67,043.56      11,347.71         0.00
 US DEPARTMENT OF EDUCATION      Unsecured            NA     64,415.68     64,415.68            0.00        0.00
 WELLS FARGO DEALERS SERVICES    Unsecured            NA       2,115.76     2,115.76         358.11         0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00              $0.00                  $0.00
       Mortgage Arrearage                                    $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                          $30,685.60         $30,685.60              $2,127.81
       All Other Secured                                   $938.11            $938.11                  $0.00
 TOTAL SECURED:                                         $31,623.71         $31,623.71              $2,127.81

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                 $0.00               $0.00
        Domestic Support Ongoing                              $0.00                 $0.00               $0.00
        All Other Priority                                    $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $289,073.62         $38,025.32                   $0.00


 Disbursements:

        Expenses of Administration                            $7,723.16
        Disbursements to Creditors                           $71,776.84

 TOTAL DISBURSEMENTS :                                                                        $79,500.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-42757        Doc 54      Filed 04/04/19     Entered 04/04/19 15:13:34            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
